Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 02/04/2022. The amendments filed on 02/04/2022 have been entered. Accordingly Claims 1,3-4,6-9,11-12 and 14-15 are pending. The previous rejections of claims 1,3-4,6-9,11-12 and 14-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20100121194, November 12, 2009)(hereinafter, “Kondo”) in view of Honjo et. al. (U.S. 20150223778, February 3, 2015)(hereinafter, “Honjo”) and Choi et. al. (U.S. 20190117196, EFD October 18, 2018)(hereinafter, “Choi”).
Regarding Claim 1, Kondo teaches (Fig. 1) an ultrasonic probe (1, ultrasonic probe, [0035]) comprising: 
a plurality of transducer channels (“As shown in FIG. 1, the ultrasonic probe 1 includes plural ultrasonic transducers 10 forming a one-dimensional or two-dimensional transducer array, plural channels of transmitting and receiving units 20, a serializing unit 30, a transmission control unit 40, and a transmission circuit 50.”, [0035]) that perform electro- acoustic conversion of transmission pulses applied thereto to generate a transmission beam of transmission beam ultrasonic waves (“When a pulsed or continuous wave voltage is applied to the electrodes of the vibrator, the piezoelectric material expands and contracts. By the expansion and contraction, pulse or continuous ultrasonic waves are generated from the respective vibrators, and an ultrasonic beam is formed by synthesizing these ultrasonic waves. Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the transmission control unit 40 and supplies the drive signal to the ultrasonic transducer 10, performs orthogonal detection processing or the like on reception signal outputted from the ultrasonic transducer 10 to generate a complex baseband signal (I-signal and Q-signal), and supplies parallel sample data generated by sampling the I-signal and the Q-signal to the serializing unit 30.” [0037-0038]); 
and a plurality of transmission/reception circuits (20, transmitting and receiving unit, [0038]) respectively corresponding to each of the plurality of transducer channels (“Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the 
wherein the transmission/reception circuits each include: transmission/reception switching timing setting circuits (The plural channels of transmission circuits, 21) setting transmission/reception switching timings at which the plurality of transducer channels are switched from transmission to reception independently (“The plural channels of transmission circuits 21 adjust amounts of delay of the drive signals and supply the drive signals to the plural ultrasonic transducers 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10 form an ultrasonic beam…” [0041]).
Kondo does not explicitly teach: wherein upon switching the transducer channels from transmission to reception, transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels; wherein the transmission/reception switching timing setting circuits set the transmission/reception switching timings at which the plurality of transducer channels are switched such that a respective focusing directions of the ultrasonic waves of the transmission/reception switching noises generated when switching the plurality of transducer channels from the transmission to reception are random directions instead of focusing on a point.
Honjo in the same field of ultrasound diagnosis teaches: “When an ultrasonic wave is transmitted from the ultrasonic probe 1 to the subject P, the transmitted ultrasonic wave is successively reflected on an acoustic impedance discontinuous surface in living tissue of the subject P and received as reflected waves by the transducer elements of the ultrasonic probe 1. The reflected waves are converted into reflected-wave signals (reception signals) serving as electrical signals by the transducer elements that have received the reflected waves. The amplitude of the reflected-wave signal produced by each transducer element depends on the difference of acoustic impedance on the discontinuous surface on which the ultrasonic wave is reflected.” [0038]; “The rate pulser generator repeatedly generates, at a predetermined rate 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuits of Kondo to set the transmission/reception switching timings at which the plurality of transducer channels are switched such that a respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception become random directions instead of focusing on a point as taught in Honjo allowing frequency analysis to be performed on the reflected-wave data to   
	Honjo does not explicitly teach: wherein upon switching the transducer channels from transmission to reception, transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels.
	Choi in the field of ultrasound diagnosis teaches: “Since the switching frequency 444.4 KHz is approximately seven times, which is an integer multiple, as large as the PRF 63.5 KHz, the detected four reflected wave signals include switching noises generated in the same time phase. Therefore, if the received signals based on the four reflected wave signals are summed, the switching noises included in the four reflected wave signals are also summed in the same time phase, and the switching noise shown on the generated B-mode image becomes prominent.” [0059]; “In the above description referring to FIG. 2, the system variable is set to 20, and the PRF is set to 63.5 KHz. Therefore, when the switching frequency is changed by predetermined change widths based on the transmission timing T of ultrasound pulses, the minimum value of the system variables which may cause a switching noise varies among changed switching frequencies.” [0067]; “Accordingly, even when a plurality of received signals generated by, for example, a B-mode scan, or an M-mode scan are summed, switching noises can be inhibited from being summed in the same phase because the phase difference between the PRF and switching frequencies are scattered.” [0074].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kondo and Honjo such that the transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels as taught in Choi to suppress the noise in the image (Choi, [0072]).
Regarding Claim 4, the combination of references Kondo, Honjo and Choi substantially teach the claim limitations as noted above.

Honjo in the same field of ultrasound diagnosis teaches: “The lower drawing of FIG. 8 demonstrates that the "main-lobe/side-lobe ratio" increases in the sound field distribution around the focus by virtue of use of the aperture function with a weight of "0" for the central part of the reception aperture…the controller 18 illustrated in FIG. 1 selects at least one transducer element in a reception aperture formed of at least one transducer element in a reception aperture formed of a transducer element group arranged in a predetermined direction, based on at least one of the following three parameters. The first parameter is a deflection angle of the ultrasonic wave transmitted to the subject P. The second parameter is an angle made between the predetermined direction and a direction indicating the boundary of the structure in the subject P. The third parameter is an angle made between a direction perpendicular to a normal direction where the predetermined direction intersects with a center of the transducer element group and the direction indicating the boundary. The second parameter is a parameter applied to the case where the ultrasonic probe 1 is a linear type ultrasonic probe. By contrast, the third parameter is a parameter applied to the case where the ultrasonic probe 1 is a convex type ultrasonic probe... the controller 18 calculates a reception position at which a multiple reflection component (such as the main beam of multiple reflection) is received in the reception aperture, based on the assumption that multiple reflection due to an angle made between the direction of the transmission and reception beam and the direction of the structure is mirror reflection. Then, the controller 18 selects at least one transducer element corresponding to the calculated reception position. For example, when the ultrasonic probe 1 is a linear type ultrasonic probe, 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuits of Kondo to set the transmission/ reception switching timings at which the ultrasonic waves are switched such that respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviate from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle as taught in Honjo to reduce multiple reflection (Honjo, [0089]).
Honjo does not explicitly teach: transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels.
	Choi in the field of ultrasound diagnosis teaches: “Since the switching frequency 444.4 KHz is approximately seven times, which is an integer multiple, as large as the PRF 63.5 KHz, the detected four reflected wave signals include switching noises generated in the same time phase. Therefore, if the received signals based on the four reflected wave signals are summed, the switching noises included in the four reflected wave signals are also summed in the same time phase, and the switching noise shown on the generated B-mode image becomes prominent.” [0059]; “In the above description referring to FIG. 2, the system variable is set to 20, and the PRF is set to 63.5 KHz. Therefore, when the switching frequency is changed by predetermined change widths based on the transmission timing T of ultrasound pulses, the minimum value of the system variables which may cause a switching noise varies among 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kondo and Honjo such that the transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels as taught in Choi to suppress the noise in the image (Choi, [0072]).
Regarding claim 9, Kondo teaches: an ultrasonic diagnostic apparatus (Figs. 1 and 8)  comprising: 
an ultrasonic probe (elements 1 and 1”, [0035][0067]) that includes: 
a plurality of transducer channels (“As shown in FIG. 1, the ultrasonic probe 1 includes plural ultrasonic transducers 10 forming a one-dimensional or two-dimensional transducer array, plural channels of transmitting and receiving units 20, a serializing unit 30, a transmission control unit 40, and a transmission circuit 50.”, [0035]) that perform electro-acoustic conversion on transmission pulses applied thereto to form a transmission beam (“When a pulsed or continuous wave voltage is applied to the electrodes of the vibrator, the piezoelectric material expands and contracts. By the expansion and contraction, pulse or continuous ultrasonic waves are generated from the respective vibrators, and an ultrasonic beam is formed by synthesizing these ultrasonic waves. Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the transmission control unit 40 and supplies the drive signal to the ultrasonic transducer 10, performs orthogonal detection processing or the like on reception signal outputted from the ultrasonic transducer 10 to generate a complex baseband signal (I-signal and Q-signal), and supplies parallel sample data generated by sampling the I-signal and the Q-signal to the serializing unit 30.” [0037-0038]), 

an addition circuit (Figs. 8 and 12) that adds outputs of a plurality of transmission/reception circuits (“…addition circuits 12 for adding the reception signals outputted from the two ultrasonic transducers 10 at reception of ultrasonic waves…” [0067]), and 
a control circuit (40, transmission control unit, [0071]) that controls the transmission/reception switching timings (“Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the transmission control unit 40 and supplies the drive signal to the ultrasonic transducer 10…” [0038]), “The transmission circuit 21 includes a pulser, for example, and generates a drive signal under the control of the transmission control unit 40, and supplies the generated drive signal to the ultrasonic transducer 10. The transmission control unit 40 as shown in FIG. 1 controls the operation of the plural channels of transmission circuits 21 according to a scan control signal outputted from the transmission circuit 50.” [0040]); and 
a main body device (2, ultrasonic diagnostic apparatus main body, [0056][0069]) that receives an output of the addition circuit and transmits a predetermined control signal to the control circuit (“The transmission circuit 50 receives the scan control signal from the ultrasonic diagnostic apparatus main body 2 and outputs the received scan control signal to the transmission control unit 40, and transmits the serial sample data, that have been converted by the serializing unit 30, to the ultrasonic diagnostic apparatus main body 2.” [0056]),

Honjo in the same field of ultrasound diagnosis teaches: “When an ultrasonic wave is transmitted from the ultrasonic probe 1 to the subject P, the transmitted ultrasonic wave is successively reflected on an acoustic impedance discontinuous surface in living tissue of the subject P and received as reflected waves by the transducer elements of the ultrasonic probe 1. The reflected waves are converted into reflected-wave signals (reception signals) serving as electrical signals by the transducer elements that have received the reflected waves. The amplitude of the reflected-wave signal produced by each transducer element depends on the difference of acoustic impedance on the discontinuous surface on which the ultrasonic wave is reflected.” [0038]; “The rate pulser generator repeatedly generates, at a predetermined rate frequency (pulse repetition frequency (PRF)), rate pulses for forming ultrasonic waves to be transmitted. With the rate pulses passed through the transmission delay unit to have different transmission delays, voltage is applied to the transmission pulser. That is, the transmission delay unit provides necessary transmission delays for the respective transducer elements to individual rate pulses generated by the rate pulser generator, in order to concentrate ultrasonic waves generated from the ultrasonic probe 1 into a beam and determine the transmission directivity. The transmission pulser applies a drive signal (drive pulse) to the ultrasonic probe 1 at a timing based on such a rate pulse.” [0044]; “The drive pulse is transmitted from the transmission pulser through a cable to the transducer element in the ultrasonic probe 1 and 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuits of Kondo to set the transmission/reception switching timings at which the plurality of transducer channels are switched such that a respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception become random directions instead of focusing on a point as taught in Honjo allowing frequency analysis to be performed on the reflected-wave data to generate data “…in which movement information of a moving body based on the Doppler effect is extracted in a scan area.” (Honjo, [0056]).  
	Honjo does not explicitly teach: wherein upon switching the transducer channels from transmission to reception, transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels.
	Choi in the field of ultrasound diagnosis teaches: “Since the switching frequency 444.4 KHz is approximately seven times, which is an integer multiple, as large as the PRF 63.5 KHz, the detected four reflected wave signals include switching noises generated in the same time phase. Therefore, if the received signals based on the four reflected wave signals are summed, 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kondo and Honjo such that the transmission/reception switching noises having ultrasonic waves are generated from the plurality of transducer channels as taught in Choi to suppress the noise in the image (Choi, [0072]).
Regarding Claim 12, the combination of references Kondo, Honjo and Choi substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the control circuit controls the transmission/reception switching timing setting circuits to set the transmission/reception switching timings at which the transducer channels are switched such that respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the transducer channels from the transmission to the reception deviate from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.

Claims 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Honjo, Choi and Sato (US 20120190986, December 27, 2011)(hereinafter, “Sato”).
	Regarding Claim 3, the combination of references Kondo, Honjo and Choi substantially teach the claim limitations as noted above.
Kondo does not explicitly teach: the transmission/reception switching timing setting circuits set the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted among the transducer channels.
Sato in the field of ultrasound teaches: “The ultrasound probe 1 comprises a transducer array 3 including a K number of arrayed subdice elements which forms a plurality of transducers.” [0029]; “…the channel connecting section 6 may perform switching such that, as illustrated in FIG. 6, subdice elements S.sub.j to S.sub.(k-j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing. Subsequently, when the connection between the element selection range and a plurality of signal lines 7 is opened, the connections are switched to connect the subdice elements separated from each other on both sides of the element selection range to the signal lines 7. The element selection range may include any number of subdice elements; the number of subdice elements included in the element selection range and the number of those in the other ranges may be different from each other.” [0050]; “The channel forming/connecting section 22 is not limited to one that performs switching whereby the subdice elements S1 to S384 are equally divided into two groups, the A group composed of the subdice elements S1 to S192 and the B group composed of the subdice elements S193 to S384 and may perform switching such that subdice elements S.sub.j to S.sub.(k=j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing.” [0060]; note that, the subdice elements (i.e. transducer elements) are selected arbitrarily which corresponds to the transmission/reception switching timings being randomly or pseudo-randomly shifted between the transducers in the present application.

Regarding Claim 8, the combination of references Kondo, Honjo, Choi and Sato substantially teach the claim limitations as noted above.
Kondo does not teach: a pseudo-random pattern generation circuit that generates a pseudo-random pattern.
Sato in the field of ultrasound teaches: (Figs. 1, 6 and 7) a pseudo-random pattern generation circuit (channel connecting section 6, 22) that generates a pseudo-random pattern (“The ultrasound probe 1 comprises a transducer array 3 including a K number of arrayed subdice elements which forms a plurality of transducers.” (Para. [0029]), “…the channel connecting section 6 may perform switching such that, as illustrated in FIG. 6, subdice elements S.sub.j to S.sub.(k-j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing. Subsequently, when the connection between the element selection range and a plurality of signal lines 7 is opened, the connections are switched to connect the subdice elements separated from each other on both sides of the element selection range to the signal lines 7. The element selection range may include any number of subdice elements; the number of subdice elements included in the element selection range and the number of those in the other ranges may be different from each other.” (Para. [0050]), “The channel forming/connecting section 22 is not limited to one that performs switching whereby the subdice elements S1 to S384 are equally divided into two groups, the A group composed of the subdice elements S1 to S192 and the B group composed of the subdice elements S193 to S384 and may perform switching such that subdice elements S.sub.j to S.sub.(k=j+191) selected from 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kondo by including a pseudo-random pattern generation circuit that generates a pseudo-random pattern, as taught by Sato, in order to allow the number of signal lines to be reduced and allow for easier use of the ultrasound probe (Sato [0060]).
Regarding Claim 11, the combination of references Kondo, Honjo and Choi substantially teaches the claim limitations as noted above.
Further, regarding limitations, the transmission/reception switching timing setting circuits set the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted among the transducer channels, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Honjo, Choi and Song et al. (US 20120316437, December 13, 2012)(hereinafter, “Song”).
Regarding Claim 6, the combination of references Kondo, Honjo and Choi substantially teach the claim limitations as noted above.
Kondo does not teach: the transmission/reception switching timing setting circuit includes: a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the predetermined value stored in the register using a switching trigger from the transmission to the reception common to all the transducer channels as a starting point.

a timer circuit (122 timing controller) that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point (“…the delay time control information is to control a delay time for transmission beamforming for each of the transducers, and the receiver transducer control information is to select a receiver transducer from the transducers. In the example embodiment, the delay time control information and the receiver transducer control information stored in the register 1121 is outputted from the driving controller 120 and stored in the register 1121.” [0047]; “…the delay time control information includes information to control a delay time of a transmission signal transmitted from the driver 112 to the transducer 212. As such, the delay time control information may be information to control a delay time of a transmission signal transmitted from the transducer 212 to the subject. In addition, the delay time control information according to the example embodiment may be a delay time control code.” [0049]; “The timing controller 122 outputs a control signal to the drivers 110, the memory 124, and the reference code counter 126. Here, the control signal is outputted from a front end control apparatus 300 to control the driving apparatus 100. In addition, the timing controller 122 may generate a control signal to control the driving apparatus 100 and output the control signal to the drivers 110, the memory 124, and the reference code counter 126.” (Para. [0067]), “…the receiver transducer control information 312 is transmitted from the front end processing apparatus 300 to the transmission and reception switch 1127 sequentially 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuit of Kondo to include a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point, as taught by Song in order to provide a reduction in time taken to load a large amount of transmission and reception beamforming control information into the drivers. (Song, [0145]-[0146]).
Regarding Claim 7, the combination of references Kondo, Honjo, Choi and Song substantially teach the claim limitations as noted above.
Kondo does not teach: the register is a non-volatile memory, and stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves.
Song in the field of driving a 2D array teaches: as seen from Figs. 1 and 3 that the that the register is a non-volatile memory (124), and stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for prior to transmission/reception).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Kondo, Honjo and Song such that the register is a non-volatile memory, and stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves as taught in Song to provide a reduction in time taken to load a large amount of transmission and reception beamforming control information into the drivers. (Song, [0145]-[0146]).
Regarding Claim 14, the combination of references Kondo, Honjo and Choi substantially teach the claim limitations as noted above.
Further regarding limitations, the transmission/reception switching timing setting circuit includes: a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the predetermined value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point, are substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
15, the combination of references Kondo, Honjo, Choi and Song substantially teach the claim limitations as noted above.
Further regarding limitation, wherein the control circuit writes a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            
/JONATHAN CWERN/            Primary Examiner, Art Unit 3793